Citation Nr: 1440343	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as secondary to service-connected type 2 diabetes mellitus.  

4. Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as secondary to diabetes mellitus.  

5. Entitlement to a rating in excess of 50 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to February 1970 and from August 1978 to July 1980, and also had additional Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for depressive disorder (claimed as posttraumatic stress disorder), rated 30 percent, effective January 7, 2008; and from an April 2009 rating decision (which denied the service connection claims) of the Cleveland, Ohio RO.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.  A November 2011 rating decision increased the rating for depressive disorder to 50 percent, retroactively effective to January 7, 2008.  

The Veteran had also initiated appeals of denials of service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ.  A November 2011 rating decision granted both claims.  Consequently, those matters are not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


REMAND

The Veteran alleges that he has had progressive hearing loss since service and that he began to notice ringing in his ears in the 1980s while in the Reserves.  A review of the record found records of his Reserve service to be incomplete.  As existing records of evaluations or treatment the Veteran received serving in the Reserves (particularly reports of periodic examinations) are of record, and may contain pertinent information, they must be secured.  

Furthermore, a January 2009 VA examination report indicates that the Veteran's claims file was not available for review.  The examiner diagnosed bilateral sensorineural hearing loss and opined that "[b]ased on the lack of proximity between the dates of service and the date of this evaluation, it is my opinion that the veteran's complaints of hearing loss and tinnitus are not at least as likely as not related to his military service."  The examiner explained that "[i]f upon review of the c-file, evidence becomes available that supports a link between military service and [the] veteran's complaints, then this opinion might change."  As the Veteran's STRs contain information pertinent to the Veteran's claim, remand for an addendum opinion that includes a review of the entire record is necessary.  

On March 2002 VA examination for diabetes, it was noted that the Veteran did not have a history of neuropathy.  However, a September 2001 private treatment record (with the initial diagnosis of diabetes in the record) from K.B., D.O., shows that the Veteran reported "occasional tingling in his fingertips and feet."  Further, on March 2002 VA general medical examination, the Veteran reported "numbness and tingling sensation going from the knee down to the ankle."  As the March 2002 VA examiner's finding that the Veteran did not have a history of neuropathy appears inconsistent with other objective evidence in the record, the Board finds the opinion then offered inadequate.  Accordingly, a remand for a neurological examination of the Veteran is necessary.  

Additionally, in an April 2010 statement, the Veteran stated that his psychiatric disability had increased in severity.  Notably, he has not been afforded a VA examination to assess his psychiatric disability, and the most recent record of VA psychiatric treatment in the record is from March 2010.  An examination to determine the current severity of the psychiatric disability is necessary.  

Finally, the most recent VA treatment records currently in the record are dated in August 2010.  Any updated records of VA treatment the Veteran received for his psychiatric and diabetes-related disabilities are constructively of record, may contain pertinent information, and must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record copies of the complete updated clinical records (those not already in the record) of all VA treatment or evaluation that the Veteran has received for his psychiatric and diabetes-related disabilities since August 2010.  

2. The AOJ should arrange for exhaustive development (to include contacting the Veteran's Reserve unit and all records storage facilities for records of retired members of the Marine Corps Reserves) to secure for the record the complete STRs from his Reserve service (and specifically reports of all enlistment/periodic examinations for Reserve duty).  If such records are not located, it should be so certified, and the scope of the search must be noted in the record.  

3. Thereafter, the AOJ should return the entire record to the January 2009 VA examiner for review and an addendum opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should provide opinions that respond to the following:  

What is the most likely etiology for the Veteran's hearing loss and tinnitus?  Specifically, is it at least as likely as not (i.e., a 50% or better probability) that the bilateral hearing loss and tinnitus are related to his service (to include as due to exposure to field artillery and rifle fire noise therein)?  In providing the opinion, the examiner should consider the Veteran's assertions that he has noticed progressive hearing loss since service and that he began to notice ringing in his ears in the 1980s while in the Reserves.  If the hearing loss and tinnitus are deemed to be unrelated to service, please identify the etiological factors for those disabilities considered more likely.  

If the January 2009 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another audiologist to review the record and provide the opinions sought.  

4. The AOJ must also arrange for a neurological evaluation of the Veteran to determine whether he has peripheral neuropathy of the upper and lower extremities, and if so, its etiology.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests deemed necessary must be completed.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Does the Veteran have peripheral neuropathy of the upper and/or lower extremities?  If not, please comment on the significance of the notations in records of tingling in his hands and feet, muscle spasms in his upper arms and lower legs, or bilateral foot pain.  

(b) If the Veteran is found to have peripheral neuropathy of the hands, or feet, or both, please identify the likely etiology for such disability.  Specifically, is it at least as likely as not (i.e., 50% or greater probability) that it was caused OR aggravated (permanently worsened in severity) by his service-connected diabetes mellitus?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

5. The AOJ should also arrange for a psychiatric examination of the Veteran to determine the current severity of his service-connected psychiatric disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency, and severity of all psychiatric symptoms noted.  The examiner should specifically note the presence or absence of each symptom in the diagnostic criteria for ratings for psychiatric disability of 70 percent or higher, and also indicate whether there are any other unlisted symptoms of similar gravity.  The examiner should further opine on the impact of the Veteran's psychiatric disability has on his occupational and social functioning.  

6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

